
	

114 HR 84 IH: Minimum Staffing of Air Traffic Controllers Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 84
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to take actions to ensure that not fewer than 2 air
			 traffic controllers are on duty and physically situated within the air
			 traffic control room or tower of certain airports at all times during
			 periods of airfield operations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Minimum Staffing of Air Traffic Controllers Act of 2015.
		2.Minimum staffing of air traffic controllers
			(a)In generalThe Secretary of Transportation shall take such actions as may be necessary to ensure that, at a
			 covered airport, not fewer than 2 air traffic controllers are on duty and
			 physically situated within the airport’s air traffic control room or tower
			 at all times during periods of airfield operations.
			(b)Covered airportIn this section, the term covered airport means an airport in the United States at which scheduled commercial air carrier operations are
			 provided regularly.
			
